Case 1:20-mc-00266-P1, UNG ED SATESDISA, Fad ERO Page 1 of 1

SOUTHERN DISTRICT OF NEW YOR
WWW.NYSD.USCOURTS.GOV
500 PEARL STREET, NEW YORK, NY 10007
300 QUARROPAS STREET, WHITE PLAINS, NY 10601

REQUEST FOR A CERTIFICATE OF GOOD STANDING

OR A WALL CERTIFICATE

The Fee for a Certificate is $19.00. File this request form on

miscellaneous case number 1:20-mc-0266.

ATTORNEY INFORMATION

Leon Medzhibovsky

Full Name: SDNY Bar Code: 1. M9554

 

 

Firm/Company Name: DLA Piper LLP (US)

 

1251 Avenue of the Americas

 

 

Address:
City: New York State New York Zip: 10020-1104
Phone: (21 2 )335 4500 emai, '€on.medzhibovsky@us.dlapiper.com

 

 

Date of Admission to the Southern District of NY : May 12, 1 998

 

 

 

 

 

 

 

Requesting: V | Certificate Wall Certificate

 

 

Signature of Attorney: s/Leon Medzhibovsky

 

Name of Attorney's Designee (If applicable):

 

DIRECTIONS:
New info: Attach this pdf to your electronic request for Certificate of Good Standing or Wall Certificate.
Also, payment of $19.00 fee shall be paid via pay.gov within the event request. If you need assistance

with filing this document, see our website for further instructions.

 

PRINT

 
